3oo-if
COA#      08-12-00298-CR                     OFFENSE:          22.02

          Robert Carver v. The State of      __..__,,          ^
STYLE: Texas                                 COUNTY:           Denton

COA DISPOSITION:     AFFIRM                  TRIAL COURT:      362nd District Court


DATE: 1/28/15                Publish: NO     TC CASE #:        F-2010-1715-D




                 IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


         Robert Carver v. The State of
STYLE:   Texas                                    CCA#:



         PftO SF                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                 DATE:

         d^fL                                     JUDGE:
DATE:     n.<?lf3/2-0/S'                          SIGNED:                       PC:_

JUDGE:                                              PUBLISH:                    DNP:
           VM    ^U^a^.
                 U<


                                                                                 MOTION FOR

                                           REHEARING IN CCA IS:
                                           JUDGE:           ____